(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, el delito imputado en el presente caso es el de hurto de menor cuantía y de la faz de la denuncia claramente resulta que dicho delito fué cometido en el barrio Bayaney, del término municipal de Hatillo, dentro de la jurisdicción de la Corte Municipal de Ca-muy, careciendo por tanto de jurisdicción la Corte Municipal de Arecibo donde originalmente se celebró el juicio y se dictó sentencia contra el acusado, careciendo por consiguiente de jurisdicción la corte de distrito que en grado de apelación conoció del caso y dictó la sentencia que es objeto de este recurso; -
Por cuanto, el Fiscal de este Tribunal solicitó en su informe' oral que la sentencia sea revocada por los fundamentos anteriormente expuestos ;
Por tanto, vistos los autos de este caso, se declara con lugar el recurso, se revoca la sentencia apelada por falta de jurisdicción en la corte sentenciadora, y se absuelve libremente al acusado.